Beck, J.,
(dissenting.) In my opinion, the omission of the record of the township trustees to show that the existence of the swamp or marsh was a source of disease, and the public health would be promoted by draining it, does not support the conclusion that the trustees acted without jurisdiction. The existence or non-existence of these facts is not a jurisdictional matter. Jurisdiction was acquired by the trustees by the service of the notice required by Code, § 1218. In my opinion the judgment of the district court ought to be reversed.